Chalmers, J.,
delivered the opinion of the court-.
The contract of lease between Benoit and his wife, and the contract for advances between Benoit and Chaffe &Sons, were entered into under the Code of 1871, and the rights of the parties are therefore wholly unaffected by the subsequent adoption of the Code of 1880, whereby husbands are forbidden to lease the plantations of their wives. By the Code of 1871 this was admissible ; and when such contract was made, the estate of the wife became in no manner liable for the debts of the husband contracted in making crops. Grubbs v. Collins, 54 Miss. 485.
*39There is no force in the objection that the lease was for more than a year, and was void because not in writing. It was for the “ crop season of 1880,” which might or might not be for more than twelve months, according to circumstances. Where the contract may be performed within twelve months, it is lawful, though its actual completion may in fact require a longer period. Brown on the Stat. Fr., sect. 273 et seq.
But even if the lease had originally been void, having now been performed by the parties, third persons having no interest in it cannot be heard to question it in any collateral controversy.
Judgment affirmed.